            Case 1:19-cv-00308-TCW Document 2 Filed 02/27/19 Page 1 of 2



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

                                                )
FMS Investment Corp.,                           )
                                                )                         19-308 C
                       Plaintiff,               )                Case No. XX-XXX
                                                )
       v.                                       )                Judge:__________
                                                )
THE UNITED STATES,                              )
                                                )
                       Defendant.               )
                                                )
                                                )


                                NOTICE OF RELATED CASES

       Pursuant to RCFC 40.2, Plaintiff FMS Investment Corp. (“FMS”) states that the

following cases previously pending before this Court are related to the instant action:

                  Navient Solutions, LLC et al. v. United States, No. 18-cv-01679 et al.

       This bid protest is the most recent in a series of protests relating to the Department of

Education’s attempts to procure defaulted student loan collection services. Instead of accepting

supplemental complaints in the above-listed bid protests, Judge Wheeler dismissed the above-

listed protests without prejudice, stating:

               Because the parties’ allegations concern ED’s new solicitation, the

               Court orders Continental, FMS, and other plaintiffs to Case No.

               18-1679 who wish to contest ED’s revised solicitation, to file their

               new complaints separately. The Court will open a fresh docket to

               address the parties’ new protests. The Clerk of Court is directed to

               waive the filing fees for parties to Case No. 18-1679 who wish to




                                                 1
           Case 1:19-cv-00308-TCW Document 2 Filed 02/27/19 Page 2 of 2



                 file new complaints related to ED’s revised solicitation. The parties

                 should call the Clerk’s office before filing. The cases consolidated

                 under Case No. 18-1679 are hereby dismissed without prejudice.

Navient Solutions, LLC et al. v. United States, No. 18-cv-01679 et al., Dkt. No. 81. This

Complaint contains FMS’s protest challenges to the revised Department of Education

solicitations.

        The above cases were assigned to Judge Wheeler, who similarly has handled related

litigation involving ED and its attempts to procure default collection services. FMS believes

assigning the instant action to Judge Wheeler will conserve judicial resources and promote the

efficient administration of justice.

        FMS also understands that several additional parties may be filing bid protests

challenging the Department of Education’s revised solicitations in the near future.




                                                               Respectfully submitted,

                                                               s/ David R. Johnson
                                                               David R. Johnson
                                                               VINSON & ELKINS LLP
                                                               2200 Pennsylvania Ave. NW
                                                               Suite 500 W
                                                               Washington, DC 20037
                                                               Tel: (202) 639-6500
                                                               Fax: (202) 879-8980
                                                               Email: drjohnson@velaw.com

Dated: February 27, 2019                                       Attorney of Record for FMS
                                                               Investment Corp.




                                                   2
